Title: To Thomas Jefferson from Thomas Appleton, 4 May 1825
From: Appleton, Thomas
To: Jefferson, Thomas


 Dear Sir
Leghorn
4th may 1825
my last letter to you, was sent by the Brig Sultana for Boston, and in date of 13th of april. the present letter, will go by the ship Caroline, Captn Farmer for new-York: on board of which, I have shipp’d, and to the care of Jona Thompson, Collector of the port, 37 cases of marble-works. No 1. to 19 inclusive, mark’d T. J. contain, 1400 squares for paving, agreeably to directions.—12 Cases, from no 20 to 31 inclusive, contain ten whole, and two demi bases for columns.—Six cases markd T. J. M—contain 8 chimney mouths, for your private account, from no 32 to 37.—The capitals, are now packing in their strong cases, and will be here in 15 days, and will go by the Brig William Gray, Captn McKaevels for new york.—they are pronounc’d by the most intelligent, of uncommon beauty of marble, & superior workmanship.—The bases, I was compell’d to put, under the direction of my sculptor, for the various reasons, I have in my former letters. fully explain’d to you: and which he has, most faithfully perform’d, though the small gratuity, which I grant to him, as you will perceive, in the inclos’d account, is by no means,  commensurate to his labours & trouble; indeed, it is not more than one half, what he is justly intitled to, but I feel pursuaded, you will not disapprove, what I thought indispensable.—my Sculptor, absolutely paid for marble & for labour, 609—Dollars: I had previously given to Raggi. 157—Dollars: together, from 766—Dollars. after this, I have paid my sculptor, the sum of 100—Dollars, for his labour & art; thus they are charg’d to you, 866 Dollars.—Raggi still remains your debtor for 50—Dollars, advanc’d to him, in the U: States.—Had he fulfill’d to you his contract, without a Studio, or workshop, credit, tools, and numerous other indispensable requisites, he must have lost, nearly 400 Dollars, as he could not, have compleated them, for less than 1000—Dollars—Raggi purposes, to take passage in the vessel, which will take the capitals: Carrying with him, a small adventure, in marble works: I hope, they are well selected, for I believe him a well intention’d—man: but he is greatly deficient in judgement, considering his years.12th May.I had left my letter open, to close at the departure of the vessel, which now affords me the opportunity, to acknowledge the receipt of a letter, from Samuel Williams of London, inclosing one from Mr Bernard Payton of the 16. of march, with a remittance of £675. Sterling: which amount, I have instructed the former, to remit me, on Leghorn, after deducting his commissions & postages.—at no time, since the peace, was Exchange at so miserable a rate, as it now is, in every part of Europe.—Exchange on London, is now here to be had, at 8 ⅌Ct below par. The cause of this general depression, is not well explain’d, by any one, I have spoken with: and my own financial powers, are much inferior to the task of giving any good reason for it:—Accept Sir, the expressions of my great esteem & respectTh: Appleton